Citation Nr: 9900516	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date, prior to October 
14, 1996, for secondary service connection for 
glomerulosclerosis with renal insufficiency due to service-
connected hypertension.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to October 
1993.  This appeal arises from a June 1997 rating decision of 
the Huntington, West Virginia, Regional Office (RO).  In this 
decision, the RO granted secondary service connection for 
glomerulosclerosis with renal insufficiency due to the 
veterans service-connected hypertension.  The new disorder 
was combined with the veterans hypertension and rated 30 
percent disabling effective from October 14, 1996.  The 
veteran appealed the issue of an earlier effective date for 
this evaluation.  The veterans residence places him under 
the jurisdiction of the Roanoke, Virginia RO.


REMAND

The veteran was provided with a hearing before the Board of 
Veterans Appeals (Board) in September 1998.  At that time, 
the veteran submitted additional military medical records 
dated in November 1993 and February 1994.  He specifically 
noted during his testimony that he did not wish to waive RO 
consideration of this evidence.  A review of the veterans 
claims file reveals that these medical records had not been 
previously considered by the RO.  Therefore, the provisions 
of 38 C.F.R. § 20.1304(c) (1998) require the undersigned to 
remand this case for the ROs consideration of the new 
evidence.

At his Board hearing, the veteran also noted his post-service 
medical treatment at 
U. S. Navy medical facilities in Quantico, Virginia, and 
Bethesda, Maryland.  He claimed that he had undergone a 
physical examination in February 1994 prior to his employment 
with the U. S. Postal Service.  The veteran identified these 
records as pertinent to this current appeal.  It is 
determined that the RO should attempt to obtain these records 
and make them a part of the veterans claims file.

In view of the foregoing, and in order to evaluate the 
veterans claim, this matter is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all healthcare 
providers, including any VA medical 
facility, that has treated his 
hypertension and renal insufficiency 
prior to October 14, 1996.  The veteran 
should be requested to sign and submit 
appropriate forms giving his consent for 
the release to the VA of any private 
medical records.  The appropriate release 
forms should specifically be obtained for 
the veterans physical examination(s) 
conducted in connection with his 
employment with the U. S. Postal Service.  
The RO should contact the other named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment that are not already 
of record.  The RO should specifically 
contact the U. S. Navy hospitals located 
in Quantico, Virginia, and Bethesda, 
Maryland.  Once obtained, all records 
must be associated with the claims 
folder.

2.  After the preceding development has 
been completed, the veterans claim for 
an earlier effective date for his renal 
insufficiency should be readjudicated.  
If the determination of this issue 
remains adverse to the veteran, then he 
should be furnished an appropriate 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain further development 
of the record.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
